Citation Nr: 1204917	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  07-05 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for service-connected traumatic arthritis of the right knee.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 5, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to August 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded these matters in January 2010 for additional development.  At that time, the Board noted that the Veteran had asked VA to remove the Disabled American Veterans (DAV) as his representative.  Since that time, he has continued to submit evidence to VA via DAV representatives; however, he has not submitted a new VA Form 21-22 reappointing DAV as his representative.  Thus, for the purpose of this decision, the Board is treating the Veteran as a pro-se party.
 
The issue of service connection for peripheral neuropathy of the upper extremities was raised in correspondence dated June 2009.  This correspondence appears to be a notice of disagreement with an April 2009 rating decision; however, this issue has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction to address this matter, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

In December 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran of his desire to withdraw all issues before the Board.




CONCLUSION OF LAW

The criteria for withdrawal of Substantive Appeals for all issues on appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

The record reflects that the Veteran perfected an appeal of a March 2005 rating decision that granted service connection and assigned a 30 percent disability rating for PTSD.  He also perfected an appeal of a February 2008 rating decision that continued a 10 percent rating for his service-connected right knee disability and denied entitlement to TDIU.

The Board remanded these matters in January 2010 for additional development.  In October 2011, the Appeals Management Center (AMC) granted a total disability rating, effective November 5, 2008, for the Veteran's PTSD.  As a result of the increased rating, in December 2011 the Veteran submitted a written withdrawal of all issues on appeal via his former DAV representative.

Consequently, the Board finds that his written statement qualifies as a valid withdrawal of all issues on appeal.  See 38 C.F.R. § 20.202.  Accordingly, this matter is dismissed.
ORDER

The appeal is dismissed.



____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


